DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Robert Tosti on 28 October 2021.
The application has been amended as follows:  Cancel Claims 1-13.


Allowable Subject Matter

 Claims 14-15, 17-21, and 23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has considered the Applicant’s arguments and found them persuasive.  Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “a flip cage including a rigid frame mounted to one or more gears configured to rotate the flip cage about an axis, the flip cage 
The Examiner consulted with a primary examiner, annotated in the Search Notes, regarding the aforementioned claim limitation and said primary concurred with the allowance.  The closest prior art of record that discloses the Applicant’s claimed invention, except the claimed limitation, Mueller, US 4,010,598 (Mueller), Wuthrich, US 4,403,981 (Wuthrich), and Beckstrom, US2005/0067108 Al (Beckstrom).  Mueller discloses a “rotatable receiver” that rotates; however there is no rigid frame on said rotatable receiver. In addition, Mueller does not disclose “one or more gears” mounted on the frame to rotate the rotatable receiver.  Wuthrich discloses a “cartridge” that rotates but has no rigid frame that rotates about the axis.  Beckstrom discloses “moveable brush” but does not have the corresponding structures of the flip cage such as the rigid frame and one or more gears.  Neither Mueller, Wuthrich, nor Beckstrom suggest or made obvious the flip cage that includes a rigid frame an one or more pairs of gears.  Additionally, it would require an unreasonable combination of references that would not have been obvious to one of ordinary skill in the art for a realistic case of obviousness.

Regarding Claims 15, 17-21, and 23.  Claims 15, 17-21, and 23 are allowed because they depend from Claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Page 5 of 8, filed 15 Oct 2021, with respect to Claim 18 have been fully considered and are persuasive.  The Objection of Claim has been withdrawn. 
Page 5 of 8, filed 15 Oct 2021, with respect to Claim 21 have been fully considered and are persuasive.  The Rejection of Claim 21 has been withdrawn. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731